Rice, J.
Petitions for writs of mandamus are addressed to the judicial discretion of the Court. Proprietors of St. Luke’s Church v. Slack & als., 7 Cush. 227. Such writs will be denied when, if granted, they would be wholly unavailing. Williams, Pet., v. County Commissioners, 35 Maine, 345.
County treasurers are elected for one year only. Before any eifectual action could be had in this case, if the writ should be granted, the term for which the petitioner claims to have been elected, will have expired. Under similar circumstances, and for this reason, a writ was denied in the case of Howard v. Gage, 6 Mass. 462.
There were many other reasons presented at the argument, for the consideration of the Court, against granting the writ, but deeming this decisive it becomes unnecessary to examine them.

Writ denied and Petition dismissed.